Filed 7/1/22 Chtivelman v. Northridge Caregivers Co. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE

 MICHAEL CHTIVELMAN,                                                   B317411

           Plaintiff and Appellant,                                    (Los Angeles County
                                                                       Super. Ct. No. LC107566)
           v.

 NORTHRIDGE CAREGIVERS CO.,
 INC., et al.,

           Defendants and Respondents;

 GLEN BROEMER,

           Appellant.


     APPEALS from an order of the Superior Court of
Los Angeles County, David A. Rosen, Judge. Affirmed.
     Glen Broemer, in pro. per., and for Plaintiff and Appellant
Michael Chtivelman.
     RHM Law, Matthew D. Resnik and David M. Kritzer for
Defendants and Respondents Northridge Caregivers Co., Inc.,
and Larissa Li.
      Plaintiff and appellant Michael Chtivelman and his
attorney, appellant Glen Broemer,1 challenge the trial court’s
order awarding defendants and respondents Northridge
Caregivers Co., Inc. (NCCI) and Larissa Li $5,250 in discovery
sanctions. Appellants contend that the court made several
errors of law that require reversal and, in any case, abused its
discretion in denying plaintiff and plaintiff ’s counsel’s motion
for sanctions and granting sanctions in favor of defendants. We
affirm.

              FACTS AND PROCEEDINGS BELOW
       NCCI is a marijuana dispensary that has operated at
various locations in the San Fernando Valley. Chtivelman and
his co-plaintiff Pavel Lyubovny 2 had been involved with NCCI in
some capacity 3 for several years when, in early 2015, they claim

      1 In January 2022, Broemer filed a declaration in the trial
court stating that he was “unable to continue as . . . Chtivelman’s
attorney” and was “filing a substitution of attorney in this case
and in the related case substituting out as attorney of record.” In
his opening brief on appeal, which was filed in March, Broemer
states that the appeal is on behalf of “Chtivelman and his
attorney . . . Broemer.” We therefore assume that Broemer
continues to represent Chtivelman.
      2   Lyubovny is not a party to this appeal.
      3  The operative complaint alleges that Chtivelman and
Lyubovny “controlled and operat[ed]” NCCI as a “cooperative
corporation” “for several years, with the consent of members
of the cooperative.” The complaint makes conflicting claims
as to when the two surrendered ownership of this cooperative.
According to one portion of the complaint, they “were
incarcerated in 2011 or 2012 and at that time gave Yevgeny




                                   2
they made an oral agreement with Li and defendant Michael
Smushkevich4 to renovate a new storefront for NCCI.
Chtivelman and Lyubovny claim that they spent approximately
$1 million building out a new location for NCCI in Van Nuys, but
in August 2015, city officials shut down the facility for operating
in violation of state law. In November 2015, NCCI gave them
promissory notes for $500,000 each, which NCCI thereafter
refused to repay.5
       Defendants NCCI and Li tell a different story. They
claim that Lyubovny was the chief executive officer of NCCI
until he was convicted of Medicare fraud in 2009, at which point
he resigned and transferred his ownership interest to another



Kucher legal title to the corporation, along with the responsibility
of tending to its day to day affairs, with the understanding that
at some point in the future [p]laintiffs would resume operating
the corporation.” At another point in the same complaint,
they allege that “[i]n or about October 2014, [they] agreed to
transfer their legal interest in [NCCI] to Kucher” but “continued
to participate as members in the operation and management” of
NCCI.
      4 Plaintiffs allege that Smushkevich was a part owner and
manager of NCCI. He is a defendant in the case but is not a
party to this appeal.
      5 In the operative complaint, plaintiffs give conflicting
explanations of why NCCI issued the promissory notes. At one
point in the complaint, they claim that plaintiffs agreed to lend
NCCI money in November 2015. At another point, they claim
that the promissory notes were “in response to [p]laintiffs’
contributions to the corporation, including but not limited to
the buildout” at the Van Nuys location, which had already been
completed by November 2015.




                                 3
man, Yevgeny Kucher. According to defendants, Chtivelman
and Lyubovny threatened to harm Kucher and his family if
he did not give them 50 percent of NCCI’s profits. Kucher
transferred the ownership of NCCI to Li in 2015. Chtivelman
and Lyubovny then made similar demands of Li, threatening
to kidnap her children and physically injure her if she did not
comply. Li claims she signed the promissory notes in response
to these threats. According to defendants, plaintiffs continued to
threaten and harass Li, demanding that she give them 50 percent
of NCCI’s profits.
       In May 2018, Li and NCCI filed suit against plaintiffs.
The operative first amended complaint included causes of action
for assault and extortion. Shortly thereafter, in July 2018,
Chtivelman and Lyubovny filed a complaint of their own against
Li and NCCI. Neither original complaint is included in the
record on appeal, but the parties agree that Chtivelman and
Lyubovny originally demanded only repayment of the promissory
notes. In the operative third amended complaint, plaintiffs also
seek to recover their ownership stake in NCCI.
       The discovery dispute at issue in this appeal began with
a request for the production of documents Chtivelman served
on Li in August 2020. Li served a response on October 2, 2020,
followed by an amended response on November 2, 2020, and a
second amended response on December 4, 2020. According to
defendants, on January 15, 2021, Chtivelman filed a motion to
compel further responses to six of the requests for production,
and Li produced additional responses on March 23, 2021, but
neither the motion nor Li’s responses is included in the record
on appeal, nor is any ruling from the trial court on the motion.
In a later ruling, the trial court mentioned an April 2021 motion




                                4
to compel,6 but this motion too is absent from the record on
appeal. According to defendants, the court awarded plaintiffs
$1,260 in sanctions in response to a motion to compel, but the
trial court’s order is also absent from the record.
       In August 2021, the litigation took a dramatic turn, when
Lyubovny defected from Chtivelman’s side in the case. He
decided to proceed in propria persona, ending his representation
by Broemer, who continued to represent Chtivelman.7 Lyubovny
sent a statement to all the parties in the case and NCCI’s
attorney, David Kritzer, alleging that many of the allegations
in the complaint were “fabrications and false statements,” and
declaring his willingness to serve as a witness for the defendants
if the litigation continued. Lyubovny stated that Broemer urged
him and Chtivelman to make false allegations, including the
claims that they had an ownership right in NCCI, and that
they had provided funding or a loan for NCCI’s operations.
Lyubovny’s statement also described Broemer’s strategy to


      6 It is not clear if this motion is different from the January
15 motion defendants have referred to, or if it is the same motion,
with a January filing date and a hearing in April.
      7 Defendants filed a motion in this court to strike
from appellants’ briefs and from the record all references to
Lyubovny’s change of heart, as well as to the subsequent motion
to disqualify defendants’ attorneys from continuing to represent
them on the ground that they are “ ‘irrelevant, false, or improper
matters’ not germane to the instant appeal.” The motion is
denied. The motion for sanctions at issue in this appeal was
based in part on the alleged misconduct of defendants’ attorney
with regard to Lyubovny, and it is impossible to understand
the trial court’s ruling without reference to the disqualification
motion and the facts surrounding it.




                                 5
“use massive discovery . . . to create . . . chaos and mess in the
operation of NCCI” to force Li and her codefendant Smushkevich
to give Lyubovny and Chtivelman an ownership stake in NCCI.
       On October 1, 2021, Chtivelman filed a motion for
sanctions against defendants. He alleged that defendants’
attorney hampered his efforts to obtain discovery by refusing to
turn over documents to which he was entitled. He also alleged
that Li lied in many of her responses to Chtivelman’s discovery
requests. Finally, he alleged that Kritzer, NCCI’s attorney,
violated attorney-client privilege by obtaining statements from
Lyubovny, who had previously been represented by Broemer,
the same attorney who represented Chtivelman. Defendants
filed an opposition, which included a declaration from Lyubovny,
in which they asked the court to award them sanctions against
Chtivelman and Broemer. One month after filing the motion for
sanctions, Chtivelman filed a motion to disqualify Kritzer and his
law firm from continuing to represent NCCI on the bases that he
had obtained and used documents in violation of attorney-client
privilege.
       The trial court ruled in favor of defendants, denying
Chtivelman’s motion for sanctions, and instead ordered
Chtivelman and Broemer to pay $5,250 in sanctions to
defendants. The court stated that Chtivelman had failed to
make a persuasive case for sanctions, had failed to make the
motion in a timely manner, and had failed to meet and confer or
move to compel production of the alleged inadequate discovery.
The court also rejected Chtivelman’s argument that he was
entitled to sanctions because of Broemer’s violations of attorney-
client privilege, stating that they were more properly asserted in
Chtivelman’s motion to disqualify defendants’ counsel, which the




                                6
trial court denied on the same day. The court awarded sanctions
in favor of defendants on the ground that Chtivelman “presented
confusing, unintelligible, and unpersuasive arguments as to
why sanctions are appropriate.”

                          DISCUSSION
      A.    Legal Principles
       “Code of Civil Procedure section 2023.030 permits the trial
court to impose . . . sanctions against anyone who has engaged
in a misuse of the discovery process . . . . Code of Civil Procedure
section 2023.010 provides that the following, among others,
are misuses of the discovery process: failing to respond or to
submit to an authorized method of discovery; making, without
substantial justification, an unmeritorious objection to discovery;
making an evasive response to discovery; and disobeying a
court order to provide discovery. Other sanctionable discovery
abuses include providing false discovery responses and spoliation
of evidence.” (Department of Forestry & Fire Protection v. Howell
(2017) 18 Cal.App.5th 154, 191 (Howell), disapproved on another
ground by Presbyterian Camp & Conference Centers, Inc. v.
Superior Court (2021) 12 Cal.5th 493, 516.) Section 2023.030,
subdivision (a) makes sanctions reciprocal, in that the court may
“impose [a monetary] sanction on one unsuccessfully asserting
that another has engaged in the misuse of the discovery process.”
(Italics added.) Indeed, “[a] court must impose a monetary
sanction” against the losing party unless an exception applies.
(New Albertsons, Inc. v. Superior Court (2008) 168 Cal.App.4th
1403, 1423 (New Albertsons), italics added.)
       “Under this statutory scheme, the trial court has broad
discretion in selecting the appropriate sanction, and we must




                                 7
uphold the trial court’s determination absent an abuse of
discretion.” (Howell, supra, 18 Cal.App.5th at p. 191.)

      B.    Application to this Case
       Appellants contend that the trial court applied incorrect
legal standards in denying their motion for sanctions, and
abused its discretion by describing the motion as “confusing,
unintelligible, and unpersuasive.” We agree with appellants
that the trial court misstated the law in certain regards, but
we nevertheless affirm the court’s decision because appellants
have failed to show, either before the trial court or here, that
their motion has merit. Appellants argue that, even if the trial
court did not abuse its discretion by denying their motion, the
court should not have awarded sanctions in favor of respondents.
We disagree. Contrary to appellants’ claim, the case did not
involve novel issues that would support declining to award
sanctions in favor of respondents.

            1.    Chtivelman’s Motion for Discovery
                  Sanctions
       In its ruling denying Chtivelman’s motion for sanctions,
the trial court faulted Chtivelman for failing “to timely
move to compel further responses under the proper statutory
[C]ode of [C]ivil [P]rocedure.” Chtivelman correctly notes that,
although a party must file a motion to compel a further response
to a demand for production of documents within 45 days of the
opponent’s response (see Code Civ. Proc., § 2031.310, subd. (c)),
there is no similar deadline for a motion for sanctions. (London
v. Dri-Honing Corp. (2004) 117 Cal.App.4th 999, 1008–1009
(London).)




                                8
       When explaining its decision to award sanctions to
defendants, the trial court noted that Chtivelman “did not meet
and confer” before filing the motion for sanctions. Chtivelman
is correct that there is no requirement to meet and confer before
filing a motion for discovery sanctions. (Sinaiko Healthcare
Consulting, Inc. v. Pacific Healthcare Consultants (2007) 148
Cal.App.4th 390, 411 (Sinaiko).)
       Despite these apparent errors in the trial court’s
description of the law, however, it does not necessarily follow
that we must reverse the court’s order. The trial court did not
deny Chtivelman’s motion for sanctions primarily because of a
failure to meet and confer or to timely move to compel further
responses. Instead, the court denied the motion because,
according to the court, it “includes a grab bag of conduct that
[Chtivelman] alleges is sanctionable. The vast majority of
[Chtivelman]’s arguments are borderline incomprehensible,
confusing, and difficult to decipher with respect to [Chtivelman]’s
allegations as to the sanctionable conduct. [Chtivelman] also
refers to motions to quash, and motions for protective orders
which are not the subject of the instant motion. Ultimately,
the [c]ourt does not find moving party’s arguments persuasive.”
       Appellants take exception to the trial court’s
characterization of the motion, but we have reviewed appellants’
record, and do not find the trial court’s description inaccurate.
Indeed, it applies equally well to appellants’ briefs in this appeal.
At no point in their briefs do appellants provide a cogent
explanation of the litigation, nor a full description of respondents’
conduct and why it is sanctionable. Instead, appellants merely
provide a laundry list of complaints about respondents, with
citations to appellants’ own motions and declarations before the




                                  9
trial court. When we turn to the cited documents, we find them
repeating the same complaints about respondents that they make
now. To understand what was actually going on, we must then
search through the record for the underlying documents and
attempt to piece together the nature of the dispute. We agree
with the trial court, which found Chtivelman’s “arguments and
references to these hundreds of documents unnecessarily
burdensome, confusing, and unpersuasive.” Providing an
adequate record and proper citations to the record is appellants’
burden, not the court’s.
        The trial court also denied Chtivelman’s motion for
sanctions in part because it was untimely. The court stated, “[I]t
appears moving party either never moved to compel, or never
moved to compel further, and is attempting to move for sanctions
as to discovery responses moving party believes were inadequate.
But it is too late to do so.” Although there is no requirement
to bring a motion for sanctions at the same time as a motion
to compel, “timeliness is still important” (London, supra, 117
Cal.App.4th at p. 1008), and the trial court has “considerable
discretion in defining a request for sanctions as untimely.” (Id.
at p. 1009.)
        The court did not abuse its discretion in finding that
appellants’ sanction request was dilatory. As an example, we
will examine Chtivelman’s allegation that Li made inconsistent
statements in her responses to discovery requests. In at least one
instance, Chtivelman appears to be correct. Appellants asked Li
to “[s]tate all facts that support your allegation that, at or near
the time [Chtivelman] and Lyubovny came to the dispensary to
provide marketing and advertising advice, [Chtivelman] and
Lyubovny removed equipment, copy machines, printers and




                                10
cannabis from the dispensary without your permission or
prior knowledge.” (Capitalization omitted.) In October 2020,
Li responded that she had no personal knowledge of the issue.
One month later, she amended her response to state that
Chtivelman and Lyubovny “have confirmed to . . . Smushkevich
and others that they stole equipment . . . [f]rom the NCCI
facility.” (Boldface omitted.) Finally, in her next amended
response in December 2020, Li stated that “[t]he theft was
witnessed by me.”
       But even if we assume Li’s conduct was sanctionable, there
was no justification for waiting eight months, until August 2021,
to seek sanctions. Indeed, there appears to have been extensive
litigation regarding the discovery responses months earlier.
According to defendants, Chtivelman filed a motion to compel
further responses to certain documents on January 15, 2021, and
Li provided additional responses on March 23. The trial court
stated that plaintiffs filed a motion to compel in April 2021, and
according to defendants, the court awarded plaintiffs $1,260 in
sanctions. Appellants do not deny that any of these proceedings
took place, and during oral argument, Broemer appeared
to confirm that he received some amount of sanctions from
Kritzer in 2021. Yet we cannot find the relevant documents
in the record.8 Thus, we do not know if appellants’ allegations
regarding Li’s inconsistent statements were litigated at the
earlier time, nor whether they were the basis for the previous

      8 The only document we have found pertaining to any of
these motions is a copy of defendants’ opposition to plaintiffs’
motion to compel and for sanctions, which is included as an
exhibit to another document. We can find neither the motion
to compel nor the trial court’s ruling in the record.




                                11
award of sanctions in favor of appellants. In any case, the motion
for sanctions for this conduct was either late or duplicative.
       Other allegations by appellants pertain to more recent
events, but an examination of the record shows they ultimately
involved a dispute over the earlier discovery responses. For
example, in email conversations in June 2021, Kritzer and
Broemer argued over whether Chtivelman and Lyubovny were
entitled to obtain documents from defendants. Broemer raised
new theories, and Kritzer made objections. Appellants allege
that some of Kritzer’s responses represented sanctionable
discovery abuse. But the record shows that the documents at
issue were the same ones Broemer had demanded in his 2020
discovery requests. Once again, with no access to the record
of previous litigation over these discovery claims, we cannot
determine the extent to which the new claims were duplicative
of previous disputes.
       “It is the appellant’s burden to demonstrate the existence
of reversible error.” (Del Real v. City of Riverside (2002) 95
Cal.App.4th 761, 766, italics added.) This includes the burden
“to provide an adequate record to permit review of a claimed
error.” (People v. Akins (2005) 128 Cal.App.4th 1376, 1385.)
Because appellants have failed to provide a record sufficient
to allow us to evaluate their allegations, we must resolve the
uncertainty against them and presume that their claims are
duplicative of those raised in earlier proceedings. (See In re
Raymundo B. (1988) 203 Cal.App.3d 1447, 1452.)
       Although the trial court’s decision included misstatements
of law in certain regards, the court did not abuse its discretion




                               12
by denying the motion on the grounds that Chtivelman failed to
meet his burden of proof and delayed in filing the motion.

            2.   Chtivelman’s Demand for Sanctions for
                 Violation of Attorney-Client Privilege
       In addition to seeking sanctions for discovery violations,
appellants also asked the trial court to impose monetary
sanctions on Kritzer for violating attorney client privilege
by reading and publishing Lyubovny’s statements regarding
Broemer’s conduct in the lawsuit.9 The trial court refused to
do so, stating that “[a]rguments by moving party as to violations
of the attorney-client privilege, disqualification, and sealing
documents are not well taken here as these arguments were
asserted in moving party’s motion to disqualify.” Chtivelman
argues that the remedies are not mutually exclusive—he could
seek to disqualify opposing counsel and, in a separate motion,
seek sanctions for violations of attorney-client privilege.
       Even assuming that appellant is correct that a party
may seek both sanctions and disqualification based on the
same conduct, the court’s ruling was not inconsistent with
this premise. Because the court rejected disqualification on
the merits, it was entitled to reject sanctions based on the
same merits. The court reasoned that many of Lyubovny’s
statements to which appellants objected “do not appear to be


      9 Lyubovny apparently wanted his allegations against
Broemer to be aired publicly, but Broemer represented both
Chtivelman and Lyubovny. “[I]n general, one joint client cannot
waive the attorney-client privilege for another joint client.”
(Anten v. Superior Court (2015) 233 Cal.App.4th 1254, 1256.)




                                13
subject to the attorney-client privilege at all.” Other statements
by Lyubovny may have fit within attorney-client privilege, but
the court noted that Kritzer reasonably believed these statements
were subject to the crime-fraud exception.10 Indeed, appellants
make no reasoned argument now against the correctness of the
trial court’s reasoning on the disqualification.

            3.    The Trial Court’s Award of Sanctions to
                  Respondents
       Finally, appellants contend that the trial court erred by
ordering them to pay sanctions to respondents. “A court must
impose a monetary sanction against a party, person, or attorney
who unsuccessfully makes or opposes a discovery motion, unless
the court finds that the person subject to the sanction acted
with substantial justification or that other circumstances make
the imposition of the sanction unjust.” (New Albertsons, supra,
168 Cal.App.4th at p. 1423, italics added; accord, Code Civ.
Proc., § 2023.030, subd. (a).) Appellants argue that they had
substantial justification for bringing their discovery motion
because the case involved an “ ‘unsettled’ area of law.” (Yelp Inc.
v. Superior Court (2017) 17 Cal.App.5th 1, 21.)
       Appellants’ position appears to be based on the assumption
that, in order to affirm the trial court, we would need to disagree
with longstanding precedent in London, supra, 117 Cal.App.4th
999 and Sinaiko, supra, 148 Cal.App.4th 390 holding that a
party need not meet and confer or meet a 45-day deadline in


      10 These statements included Lyubovny’s allegations that
Broemer fabricated many of the claims in the complaint, and
that he claimed reimbursement for $400 per hour in attorney
fees despite billing his clients at a rate of only $100 per hour.




                                14
order to file a motion for sanctions. That is not the case, and we
see no novel or unsettled issues here that would justify denying
sanctions in favor of respondents.

                         DISPOSITION
     The trial court’s order is affirmed. Respondents are
awarded their costs on appeal.
     NOT TO BE PUBLISHED.




                                           ROTHSCHILD, P. J.
We concur:




                  BENDIX, J.




                  MORI, J.*




      * Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                15